Exhibit 10.2

 

GRAPHIC [g188441koi001.gif]

 


 

GRAPHIC [g188441koi002.gif]

 


 

GRAPHIC [g188441koi003.gif]

 


 

GRAPHIC [g188441koi004.gif]

 


 

GRAPHIC [g188441koi005.gif]

 


 

GRAPHIC [g188441koi006.gif]

 


 

GRAPHIC [g188441koi007.gif]

 


 

GRAPHIC [g188441koi008.gif]

 


 

GRAPHIC [g188441koi009.gif]

 


 

GRAPHIC [g188441koi010.gif]

 


 

GRAPHIC [g188441koi011.gif]

 


 

GRAPHIC [g188441koi012.gif]

 


 

GRAPHIC [g188441koi013.gif]

 


 

GRAPHIC [g188441koi014.gif]

 


 

GRAPHIC [g188441koi015.gif]

 


 

GRAPHIC [g188441koi016.gif]

 


 

GRAPHIC [g188441koi017.gif]

 